UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

NEW HOPE FAMILY SERVICES, INC.,

                                    Plaintiff,

       vs.                                                       5:18-CV-1419
                                                                 (MAD/TWD)
SHEILA J. POOLE, in her official capacity as Acting
Commissioner for the Office of Children and Family
Services for the State of New York,

                              Defendant.
____________________________________________

APPEARANCES:                                       OF COUNSEL:

ALLIANCE DEFENDING FREEDOM                         DAVID A. CORTMAN, ESQ.
1000 Hurricane Shoals Road, NE                     JONATHAN A. SCRUGGS, ESQ.
Suite D1100                                        JEANA HALLOCK, ESQ.
Lawrenceville, Georgia 30078                       ERIK W. STANLEY, ESQ.
Attorneys for Plaintiff                            JEREMIAH GALUS, ESQ.

OFFICE OF ROBERT E. GENANT                         ROBERT E. GENANT, ESQ.
3306 Main Street, Suite B
P.O. Box 480
Mexico, New York 13114
Attorneys for Plaintiff

OFFICE OF THE NEW YORK                             ADRIENNE J. KERWIN, AAG
STATE ATTORNEY GENERAL
The Capitol
Albany, New York 12224
Attorneys for Defendant

Mae A. D'Agostino, U.S. District Judge:

                        MEMORANDUM-DECISION AND ORDER

                                     I. INTRODUCTION

       Plaintiff New Hope Family Services, Inc. ("New Hope") commenced this civil rights

action on December 6, 2018 challenging the constitutionality of the New York Office of Children
and Family Services ("OCFS") interpretation and application of 18 N.Y.C.R.R. § 421.3(d). See

Dkt. No. 1. Currently before the Court are Plaintiff's motion for a preliminary injunction and

Defendant's motion to dismiss. See Dkt. Nos. 15 & 34.

                                        II. BACKGROUND

A.     Regulatory Scheme

       In September 2010, New York State amended its Domestic Relations Law to codify the

right to adopt by unmarried adult couples and married couples regardless of sexual orientation or

gender identity. See 2010 S.B. 1523, Ch. 509; N.Y. Dom. Rel. Law § 110. In January 2011, the

OCFS informed authorized adoption agencies in New York that the amendment brought the

Domestic Relations Law into compliance with existing case law and was "intended to support

fairness and equal treatment of families that are ready, willing and able to provide a child with a

loving home." After providing further guidance, adoption agencies were advised that, among

other things, "discrimination based on sexual orientation in the adoption study assessment process

is prohibited."

       In November 2013, OCFS promulgated 18 N.Y.C.R.R. § 421.3(d) which, in accordance

with existing law, prohibits "discrimination and harassment against applicants for adoption

services on the basis of race, creed, color, national origin, age, sex, sexual orientation, gender

identity or expression, marital status, religion, or disability" and requires that agencies authorized

by New York to provide adoption services "shall take reasonable steps to prevent such

discrimination or harassment by staff and volunteers, promptly investigate incidents of

discrimination and harassment, and take reasonable and appropriate corrective or disciplinary

action when such incidents occur." 18 N.Y.C.R.R. § 421.3(d).




                                                   2
       Agencies authorized to provide adoption services in New York must receive and respond

to inquiries from, conduct orientation sessions for, and offer OCFS-approved applications to

prospective parents. See 18 N.Y.C.R.R. § 421.15. After an adoption application is received, an

adoption study must be completed. See id. at § 421.13. An adoption study must explore the

following characteristics of prospective parents:

               (1) capacity to give and receive affection;

               (2) ability to provide for a child's physical and emotional needs;

               (3) ability to accept the intrinsic worth of a child, to respect and
               share his past, to understand the meaning of separation he has
               experienced, and to have realistic expectations and goals;

               (4) flexibility and ability to change;

               (5) ability to cope with problems, stress and frustration;

               (6) feelings about parenting an adopted child and the ability to
               make a commitment to a child placed in the home; and

               (7) ability to use community resources to strengthen and enrich
               family functioning.

Id. at § 421.16(a). An application may only be rejected if (1) an applicant does not cooperate

with the adoption study; (2) an applicant is "physically incapable of caring for an adoptive child;"

(3) an applicant is "emotionally incapable of caring for an adopted child;" or (4) an applicant's

approval "would not be in the best interests of children awaiting adoptions." Id. at § 421.15(g).

Once an application is approved, the agency must add the applicant to the adoptive parent

registry. See id. at §§ 421.15(i), 424.3(a).

       Whether the adoption of a particular child by a particular prospective adoptive parent

should be approved must be made "on the basis of the best interests of the child." 18 N.Y.C.R.R.

§ 421.18(d). In making placement decisions, the agency must consider, among other things, (1)

                                                    3
the ages of the child and prospective parent(s); (2) "the physical and emotional needs of the child

in relation to the characteristics, capacities, strengths and weaknesses of the adoptive parent(s);"

(3) "the cultural, ethnic or racial background of the child and the capacity of the adoptive parent

to meet the needs of the child with such a background;" and (4) the ability of a child to be placed

in a home with siblings and half-siblings. See id. Additionally, agencies must

               [m]ake an effort to place each child in a home as similar to and
               compatible with his or her religious background as possible with
               particular recognition that section 373(3) of the Social Services
               Law requires a court, when practicable, to give custody through
               adoption only to persons of the same religious faith as that of the
               child.

Id. at § 421.18(c). Further, the Social Services Law provides that, "so far as consistent with the

best interests of the child, and where practicable," the religious wishes of the birth parents should

be honored. See N.Y. Soc. Serv. Law § 373(7).

B.     New Hope Family Services

       When an entity seeks to facilitate adoptions in New York, it must qualify as an

"authorized agency" under the law before it may provide those services. See N.Y. Soc. Serv. Law

§ 371(10)(a); N.Y. Soc. Serv. Law § 374(2). New Hope is an "authorized agency" with the

authority to "place out or to board out children...," N.Y. Soc. Serv. Law § 371(10)(a), and

"receive children for purposes of adoption." N.Y. Dom. Rel. Law § 109(4). As an "authorized

agency," New Hope must be "incorporated or organized under the laws of this state with

corporate power or empowered by law to care for, to place out or to board out children ... [and]

shall submit and consent to the approval, visitation, inspection and supervision of such office as

to any and all acts in relation to the welfare of children performed or to be performed under this

title." N.Y. Soc. Serv. Law § 371(10)(a). Additionally, OCFS must approve an agency's

certificate of incorporation. See id. at § 460-a.
                                                    4
C.      The Complaint

        In 1958, Pastor Clinton H. Tasker founded what became New Hope Family Services as a

Christian ministry to care for and find adoptive homes for children whose birth parents could not

care for them. See Dkt. No. 1 at ¶ 3. New Hope dedicates a considerable portion of the complaint

setting forth its religious beliefs, which the Court will not fully recount here. The Court fully

accepts that New Hope and its employees have these sincerely held religious beliefs.

        It is because of these religious beliefs that "New Hope will not recommend or place

children with unmarried couples or same sex couples as adoptive parents." Id. at ¶ 153. New

Hope's "Special Circumstances" policy states in part as follows:

                If the person inquiring to adopt is single . . . [t]he Executive
                Director will talk with them to discern if they are truly single or if
                they are living together without the benefit of marriage . . . because
                New Hope is a Christian Ministry it will not place children with
                those who are living together without the benefit of marriage.

                If the person inquiring to adopt is in a marriage with a same sex
                partner . . . ([t]he Executive Director will . . . explain that because
                New Hope is a Christian Ministry, we do not place children with
                same sex couples).

Id. at ¶ 154.

        New Hope claims that it has worked with unmarried individuals who are truly single in

the past and remains willing to work with such individuals. See id. at ¶ 155. Further, New Hope

claims that because it "handles inquiries from unmarried couples and same-sex couples pursuant

to the policy and practice described above, New Hope has never denied an unmarried couple or

same-sex couple's application." Id. at ¶ 156. "Whenever a same-sex couple or unmarried couple

is interested in a referral, New Hope refers them to the appropriate county social services office or

another provider." Id.


                                                    5
          Until recently, New York adoption law required that authorized agencies could only place

children for adoption with "an adult unmarried person or an adult husband and his adult wife."

N.Y. Dom. Rel. Law § 110 (2009). As mentioned above, in September 2010, New York amended

its law to allow authorized agencies to place children for adoption with "an adult unmarried

person, an adult married couple together, or any two unmarried adult intimate partners together."

N.Y. Dom. Rel. Law § 110 (2010). New Hope notes that permissive language is used throughout

the amended law and claims that "New York has never amended its law to require authorized

agencies to place children for adoption with 'an adult unmarried person,' a same-sex 'adult married

couple together,' or 'two unmarried adult intimate partners together.'" Dkt. No. 1 at ¶ 163

(emphasis in original). New Hope contends that "OCFS is attempting to use regulations to

require exactly that: on July 11, 2011, OCFS issued a second letter that purported to clarify, but in

fact

materially changed, the adoption regulations then found in 18 NYCRR 421.16 and subpart (h). In

that letter, OCFS declared that 'the intent of' subpart (h) 'is to prohibit discrimination based on

sexual orientation in the adoption study assessment process. In addition, OCFS cannot

contemplate any case where the issue of sexual orientation would be a legitimate basis, whether in

whole or in part, to deny the application of a person to be an adoptive parent.'" Id. at ¶ 164

(quoting Office of Children & Family Services, Informational Letter, 11-OCFS-INF-05 (July 11,

2011)).

          In 2013, OCFS amended the adoption regulations, declaring that authorized agencies,

"providing adoption services shall … (d) prohibit discrimination and harassment against

applicants for adoption services on the basis of race, creed, color, national origin, age, sex, sexual

orientation, gender identity or expression, marital status, religion, or disability…." 18

                                                   6
N.Y.C.R.R. § 421.3 (2018). Following the 2013 changes, OCFS issued another informational

letter in 2016 which stated as follows:

               [T]his policy directive requires the formalization of any existing
               nondiscrimination and harassment policies and procedures, and
               possibly the revision of such policies and procedures, by requiring
               that . . . [voluntary agencies] . . . not engage in or condone
               discrimination . . . on the basis of race, creed, color, national origin,
               sex, religion, sexual orientation, gender identity or expression,
               marital status or disability against . . . applicants for adoption
               services, . . . prospective foster parents, foster parents, or children in
               foster care.

Dkt. No. 1 at ¶ 167. New Hope claims that OCFS promulgated these new regulations "purporting

to require adoption providers to place children with unmarried and same-sex couples in complete

disregard for the law, the scope of OCFS' authority, and the rights of adoption providers." Id. at ¶

168.

       In January or February of 2018, Suzanne Colligan of OCFS called New Hope's then

Acting Executive Director, Judith A. Geyer. See id. at ¶ 182. During the call, Ms. Colligan

conveyed that, under a new policy implemented in 2018, OCFS would be conducting

comprehensive on-site reviews of each private provider's procedures. See id. On July 18, Ms.

Colligan sent an email to Ms. Geyer to schedule the adoption program review and included a list

of things she needed to review, including New Hope's policies and procedures. See id. at ¶ 183.

Based on Ms. Colligan's direction that she would need a copy of New Hope's policies and

procedure manual, Ms. Geyer updated New Hope's formal policies and procedures on adoption

into one consolidated manual. See id. at ¶ 184.

       On August 28, Ms. Geyer received an email from Ms. Colligan, stating in part:

               I also thought that it might be helpful for you to see the application
               we use with agencies requiring reauthorization for corporate
               authority. Since you are authorized in perpetuity, your agency is
               not required to complete/submit this form. However, I will be
                                                   7
               asking many of the program questions on it, so you may find it
               helpful in preparing for my visit.

Dkt. No. 1 at ¶ 185.

       On September 6, 2018, Ms. Colligan met with Ms. Geyer and Kathy Decesare, New

Hope's Center Director, and took a copy of New Hope's policy and procedure manual with her

when she left. See id. at ¶ 186. On October 1, 2018, OCFS sent a letter to Ms. Geyer that praised

a number of strengths in New Hope's program, thanked New Hope for its professionalism during

the meeting, and suggested a follow-up meeting to discuss a few opportunities for improvement.

See id. at ¶ 187. On or about October 9, 2018, Ms. Geyer received a call from Ms. Colligan.

During the call, Ms. Colligan stated that she had been reading New Hope's policies and

procedures manual and that New Hope's policy not to place children with those who are living

together without the benefit of marriage or with same-sex couples violated 18 N.Y.C.R.R. §

421.3. See id. at ¶ 188. New Hope claims that Ms. Colligan told Ms. Geyer that New Hope

would have to comply with § 421.3 by placing children with unmarried couples and same-sex

couples. See id. at ¶ 189. Further, Ms. Colligan stated that if New Hope did not comply, New

Hope would be "choosing to close." Id. at ¶ 190. Ms. Geyer responded that New Hope would be

unwilling to violate its religious beliefs by placing children with unmarried or same-sex couples.

See id. at ¶ 191. Ms. Colligan responded by stating that "'[s]ome Christian ministries have

decided to compromise and stay open.'" Id. at ¶ 192. Ms. Colligan informed Ms. Geyer that she

would be getting a letter from OCFS mandating compliance by a specific date. See id. at ¶ 194.

       On October 11, 2018, Ms. Colligan emailed Ms. Geyer, stating in part as follows:

               You will be receiving a letter from our office soon requesting a
               formal written response regarding your agency's position. When
               OCFS receives written notification of an agency's intention to close
               a program, OCFS will respond with written instructions to the
               agency with the steps they must take. These steps include the
                                                 8
                agency's responsibility to seek and obtain agreement with another
                NYS authorized agency to maintain and store their adoption
                records, of which includes the handling of activities outlined in the
                legally bound agreements with birth parents.

Id. at ¶ 195.

        On October 12, 2018, Ms. Colligan sent an email to Ms. Geyer stating that "[w]e will put

Monday's follow up meeting [to discuss a few minor improvements identified during the visit] on

hold for now. The purpose of the follow up meeting would be to work on the necessary changes

to your agency policy manual. Based on our recent phone call, the follow up meeting for those

purposes does not appear needed at this time." Id. at ¶ 196. On October 17, 2018, Ms. Colligan

indicated in an email to Ms. Geyer that she had mailed out a certified letter. That email stated

that "[o]nce the letter is returned providing us with written notice of your intent, we will send out

a letter outlining our expectations around the handling of those that you are currently providing

services and the adoption records." Id. at ¶ 197.

        On October 26, 2018, Ms. Geyer received an electronic copy of the letter to which Ms.

Colligan had referred. The letter stated that New Hope's policy pertaining to "not placing

'children with those who are living together without the benefit of marriage' or 'same-sex couples'

violates Title 18 NYCRR § 421.3." Dkt. No. 1 at ¶ 198. The letter further stated:

                OCFS hereby requests a formal written response from [New Hope]
                stating the agency's position in regard to revising this policy to
                eliminate those portions that violate the above-cited regulation.
                Please respond within 15 days of receipt of this letter indicating
                specifically whether [New Hope] intends to revise the present
                policy and continue the existing adoption program, or that [New
                Hope] will not revise the policy so as to comply with the
                above-cited regulation. Please be aware that should the agency fail
                to bring the policy into compliance with the regulation, OCFS will
                be unable to approve continuation of [New Hope's] current adoption
                program and [New Hope] will be required to submit a close-out
                plan for the adoption program.

                                                    9
Id. (quoting Dkt. No. 1-7). New Hope was given until November 30, 2018 to respond to OCFS'

letter. See id. at ¶ 199.

D.      Procedural History

        On December 6, 2018, filed its complaint alleging that OCFS has violated various

constitutional rights protected by the First and Fourteenth Amendments. See Dkt. No. 1. In its

first cause of action, New Hope contends that OCFS' interpretation and enforcement of 18

N.Y.C.R.R. § 421.3(d) "targets, shows hostility toward, and discriminates against New Hope

because of its religious beliefs and practices" in violation of the First Amendment's Free Exercise

Clause. See id. at ¶¶ 230-263. In its second cause of action, New Hope argues that applying

"section 421.3(d) to New Hope requires New Hope to engage in speech and expression that it

does not wish to convey – speech and expression that violates its core religious beliefs – by

compelling it to recommend same-sex couples or unmarried couples as adoptive parents" in

violation of the First amendment. See id. at ¶¶ 264-278. In its third cause of action, New Hope

contends that section 421.3(d) treats New Hope's speech and exercise of its religious views

differently from persons similarly situated to it in violation of the Equal Protection Clause of the

Fourteenth Amendment. See id. at ¶¶ 279-290. Finally, in its fourth cause of action, New Hope

alleges that OCFS "has violated the unconstitutional conditions doctrine by conditioning New

Hope's perpetual authorization to provide adoption services on its willingness to relinquish its

First Amendment rights." Id. at ¶¶ 291-95.

        On December 12, 2018, New Hope filed a motion for a preliminary injunction. See Dkt.

No. 15. On January 14, 2019, OCFS moved to dismiss the complaint in its entirety. See Dkt. No.

34. On February 19, 2019, after the motions were fully briefed, the Court held oral arguments on




                                                 10
both pending motions. For the reasons set forth below, the Court grants OCFS's motion to

dismiss the complaint and denies New Hope's motion for a preliminary injunction as moot.

                                         III. DISCUSSION

A.     Standard of Review

       1. Motion to Dismiss

       A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure tests the legal sufficiency of the party's claim for relief. See Patane v.

Clark, 508 F.3d 106, 111-12 (2d Cir. 2007) (citation omitted). In considering the legal

sufficiency, a court must accept as true all well-pleaded facts in the pleading and draw all

reasonable inferences in the pleader's favor. See ATSI Commc'ns, Inc. v. Shaar Fund, Ltd., 493

F.3d 87, 98 (2d Cir. 2007) (citation omitted). This presumption of truth, however, does not

extend to legal conclusions. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

Although a court's review of a motion to dismiss is generally limited to the facts presented in the

pleading, the court may consider documents that are "integral" to that pleading, even if they are

neither physically attached to, nor incorporated by reference into, the pleading. See Mangiafico v.

Blumenthal, 471 F.3d 391, 398 (2d Cir. 2006) (quoting Chambers v. Time Warner, Inc., 282 F.3d

147, 152-53 (2d Cir. 2002)).

       To survive a motion to dismiss, a party need only plead "a short and plain statement of the

claim," see Fed. R. Civ. P. 8(a)(2), with sufficient factual "heft to 'sho[w] that the pleader is

entitled to relief[,]'" Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007) (quotation omitted).

Under this standard, the pleading's "[f]actual allegations must be enough to raise a right of relief

above the speculative level," see id. at 555 (citation omitted), and present claims that are

"plausible on [their] face," id. at 570. "The plausibility standard is not akin to a 'probability

                                                  11
requirement,' but it asks for more than a sheer possibility that a defendant has acted unlawfully."

Iqbal, 556 U.S. at 678 (citation omitted). "Where a complaint pleads facts that are 'merely

consistent with' a defendant's liability, it 'stops short of the line between possibility and

plausibility of "entitlement to relief."'" Id. (quoting [Twombly, 550 U.S.] at 557, 127 S. Ct. 1955).

Ultimately, "when the allegations in a complaint, however true, could not raise a claim of

entitlement to relief," Twombly, 550 U.S. at 558, or where a plaintiff has "not nudged [its] claims

across the line from conceivable to plausible, the[ ] complaint must be dismissed[,]" id. at 570.

        2. Preliminary Injunction

        A preliminary injunction "is an extraordinary and drastic remedy, one that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion." Moore v.

Consol. Edison Co., 409 F.3d 506, 510 (2d Cir. 2005) (citation omitted). "A decision to grant or

deny a preliminary injunction is committed to the discretion of the district court." Polymer Tech.

Corp. v. Mimran, 37 F.3d 74, 78 (2d Cir. 1994) (citation omitted).

        A party seeking a preliminary injunction must establish "'a threat of irreparable injury and

either (1) a probability of success on the merits or (2) sufficiently serious questions going to the

merits of the claims to make them a fair ground of litigation, and a balance of hardships tipping

decidedly in favor of the moving party.'" Allied Office Supplies, Inc. v. Lewandowski, 261 F.

Supp. 2d 107, 108 (D. Conn. 2005) (quoting Motorola Credit Corp. v. Uzan, 322 F.3d 130, 135

(2d Cir. 2003)). Moreover, in certain circumstances, an even higher standard applies. "The

moving party must make a 'clear' or 'substantial' showing of a likelihood of success where (1) the

injunction sought 'will alter, rather than maintain, the status quo' – i.e., is properly characterized

as a 'mandatory' rather than 'prohibitory' injunction; or (2) the injunction sought 'will provide the

movant with substantially all the relief sought, and that relief cannot be undone even if the

                                                   12
defendant prevails at a trial on the merits.'" Jolly v. Coughlin, 76 F.3d 468, 473 (2d Cir. 1996)

(quoting Tom Doherty Assocs., Inc. v. Saban Entertainment, Inc., 60 F.3d 27, 33-34 (2d Cir.

1995).1 "Irreparable harm is the single most important prerequisite for the issuance of a

preliminary injunction." Rodriguez ex rel. Rodriguez v. DeBuono, 175 F.3d 227, 233-34 (2d Cir.

1999) (internal quotations omitted).

        The Supreme Court has observed that the decision of whether to award preliminary

injunctive relief is often based on "procedures that are less formal and evidence that is less

complete than in a trial on the merits." Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981).

Consonant with this view, the Second Circuit has held that a district court may consider hearsay

evidence when deciding whether to grant preliminary injunctive relief. See Mullins v. City of

New York, 626 F.3d 47, 52 (2d Cir. 2010). Therefore, the strict standards for affidavits under the

Federal Rules of Evidence and in support of summary judgment under Rule 56(c)(4) of the

Federal Rules of Civil Procedure requiring that an affidavit be made on personal knowledge are

not expressly applicable to affidavits in support of preliminary injunctions. See Mullins v. City of

New York, 634 F. Supp. 2d 373, 384 (S.D.N.Y. 2009) (citations omitted). Nevertheless, courts

have wide discretion to assess the affidavit's credibility and generally consider affidavits made on

information and belief to be insufficient for a preliminary injunction. See 11A Charles Alan

Wright et al., Federal Practice and Procedure § 2949 (2d ed. 1995); Mullins, 634 F. Supp. 2d at

373, 385, 390 n.115 (declining to fully credit the "defendants' hearsay affidavit" and noting that

while the court "may consider hearsay evidence in a preliminary injunction hearing . . . , a court



       1
         As the Second Circuit has noted, "'[t]he distinction between mandatory and prohibitory
injunctions is not without ambiguities or critics,' . . . and that in a close case an injunction can be
framed in mandatory or prohibitory terms[.]" Jolly, 76 F.3d at 473-74 (internal quotations and
citation omitted).
                                                   13
may weigh evidence based on whether such evidence would be admissible under the Federal

Rules of Evidence").

       In the Second Circuit "there is no hard and fast rule . . . that oral testimony must be taken

on a motion for a preliminary injunction or that the court can in no circumstances dispose of the

motion on the papers before it." Maryland Cas. Co. v. Realty Advisory Bd. of Labor Relations,

107 F.3d 979, 984 (2d Cir. 1997) (quoting Consolidated Gold Fields PLC v. Minorco, S.A., 871

F.2d 252, 259 (2d Cir. 1989)). "Generally, the district court is not required to conduct an

evidentiary hearing on a motion for a preliminary injunction when essential facts are not in

dispute." Id.

       Even if the plaintiff demonstrates irreparable harm and a likelihood of success on the

merits, however, the remedy of preliminary injunctive relief may still be withheld if equity so

requires. "An award of an injunction is not something a plaintiff is entitled to as a matter of right,

but rather it is an equitable remedy issued by a trial court, within the broad bounds of its

discretion, after it weighs the potential benefits and harm to be incurred by the parties from the

granting or denying of such relief." Ticor Title Ins. Co. v. Cohen, 173 F.3d 63, 68 (2d Cir. 1999)

(citation omitted).

B.     Free Exercise Claim

       OCFS contends that the Court must dismiss New Hope's free exercise claim because 18

N.Y.C.R.R. § 421.3(d) is a neutral law of general applicability that only incidentally imposes a

burden on the exercise of religion. See Dkt. No. 34-1 at 12-14. Therefore, OCFS alleges that the

law only needs to be supported by a rational basis, which is easily met in this case. See id. New

Hope, however, responds that "cases teach that even a genuinely 'neutral law of general

applicability' cannot be applied when to do so would interfere in historically respected areas of

                                                  14
religious autonomy." Dkt. No. 36 at 9-10 (quoting Hosannah-Tabor Evangelical Lutheran

Church & School v. EEOC, 565 U.S. 171 (2012)). Additionally, New Hope argues that even

assuming that the test in Employment Division, Dep't of Human Resources of Or. v. Smith, 494

U.S. 872 (1990) applies, it is still likely to succeed on this claim because it is alleged that the

"'regulation was adopted for the purpose of targeting faith-based adoption ministries.'" Id. at 11

(quoting Dkt. No. 1 at ¶ 9). Therefore, New Hope argues that the regulation is not neutral or

generally applicable as applied. See id. (citing Dkt. No. 1 at ¶ 248). "Further, given that 'there

are ... many ways of demonstrating that the object or purpose of a law is the suppression of ...

religious conduct,' Lukumi, 508 U.S. at 533, New Hope has made extensive factual allegations

that support a reasonable inference of a 'targeting' purpose, all of which must be accepted as true

for purposes of this motion." Id. at 11-12.

        "'At a minimum, the protections of the Free Exercise Clause pertain if the law at issue

discriminates against some or all religious beliefs or regulates or prohibits conduct because it is

undertaken for religious reasons.'" Commack Self-Service Kosher Meats, Inc. v. Hooker, 680 F.3d

194, 210 (2d Cir. 2012) (quoting Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508

U.S. 520, 532, 113 S. Ct. 2217, 124 L. Ed. 2d 472 (1993)). "Nonetheless, 'the right of free

exercise does not relieve an individual of the obligation to comply with a valid and neutral law of

general applicability on the ground that the law proscribes (or prescribes) conduct that his religion

prescribes (or proscribes).'" Id. (quoting Emp't Div., Dep't of Human Res. of Or. v. Smith, 494

U.S. 872, 879, 110 S. Ct. 1595, 108 L. Ed. 2d 876 (1990)). "'[I]f the object of a law is to infringe

upon or restrict practices because of their religious motivation, the law is not neutral, and it is

invalid unless it is justified by a compelling interest and is narrowly tailored to advance that

interest.'" Id. (quoting Lukumi, 508 U.S. at 533, 113 S. Ct. 2217) (internal citation omitted).

                                                   15
"However, 'a law that is neutral and of general applicability need not be justified by a compelling

governmental interest even if the law has the incidental effect of burdening a particular religious

practice.'" Id. (quoting Lukumi, 508 U.S. at 531, 113 S. Ct. 2217).

       In Employment Division v. Smith, 494 U.S. 872 (1990), the Supreme Court held that the

Free Exercise Clause "means, first and foremost, the right to believe and profess whatever

religious doctrine one desires." Id. at 877.

               Thus, the First Amendment obviously excludes all governmental
               regulation of religious beliefs as such. The government may not
               compel affirmation of religious belief, punish the expression of
               doctrines it believes to be false, impose special disabilities on the
               basis of religious views of religious status, or lend its power to one
               or the other side in controversies over religious authority or dogma.

Id. (internal citations and question marks omitted) (emphasis in original). Likewise, it forbids

government acts specifically designed to suppress religiously motivated practices or conduct. See

id. at 877-78. The Court concluded that the Free Exercise Clause does not, however, "relieve an

individual of the obligation to comply with a 'valid and neutral law of general applicability on the

ground that the law proscribes (or prescribes) conduct that his religion prescribes (or

proscribes).'" Id. at 879 (quotation omitted).

       In Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520 (1993), the

City of Hialeah, Florida had adopted an ordinance prohibiting the slaughtering of animals except

in certain recognized circumstances. The history of the law's adoption made plain, however, that

this was no earnest piece of animal welfare legislation, but rather an attempt to suppress the

practice of Santeria, a religion that incorporates animal sacrifice in many of its rituals. See

Lukumi, 508 U.S. at 524. The Supreme Court noted that the emergency sessions that led to the

ordinance, held immediately after a Santeria church first tried to open in town, were rife with

unrestrained hostility. Council members referred to supposed Biblical prohibitions on animal
                                                  16
sacrifice except for consumption and asked "What can we do to prevent the Church from

opening?" Id. at 541. Further, the audience cheered these remarks and taunted the president of

the Church, and the chaplain of the city police department called Santeria "an abomination to the

Lord." Id. at 541-42.

       Additionally, the Supreme Court found that, although the ordinance itself was ostensibly

concerned with animal welfare, it clearly reflected the hostility demonstrated during the

emergency sessions. Its restriction on animal killing was limited to "sacrifice," and was further

limited to the context of "a public or private ritual or ceremony." Id. at 527. Although it did not

apply if the killing was "for the primary purpose of food consumption," or if the animals were

"specifically raised for food purposes," the ordinance did apply to ritual sacrifice even if the

animal was eaten during the ritual, as would often happen in Santeria rituals. Id. at 527-28. As

the Supreme Court noted, the "net result" of these definitions was that "few if any killings of

animals are proscribed other than Santeria sacrifice. ... Indeed, careful drafting ensured that,

although Santeria sacrifice is prohibited, killings that are no more necessary or humane in almost

all other circumstances are unpunished." Id. at 536. This "gerrymander" of the ordinance, id.,

along with the striking hostility at the public meetings, left the Court with only "one conclusion:

The ordinances had as their object the suppression of religion." Id. at 542.

       In Fulton v. City of Philadelphia, 320 F. Supp. 3d 661 (E.D. Pa. 2018), the plaintiff,

Catholic Social Services ("CSS"), and the defendant, the Philadelphia Department of Human

Services ("DHS"), entered into a contract for CSS to provide foster care services to the city in

exchange for public funding, such services to include screening, training, and certifying resource

caregivers (foster parents) to "provide certified resource homes." Fulton, 320 F. Supp. 3d at 670.

The contract included some limited reasons that CSS might refuse to provide services, along with

                                                  17
the following provision: "Provider is in compliance with the laws, ordinances, regulations and

executive orders" including the Fair Practices Ordinance ("FPO"), which states that "[provider

shall not] discriminate or permit discrimination against individuals in ... public accommodation

practices whether by direct or indirect practice of exclusion, distinction, restriction, segregation,

limitation, refusal, denial, differentiation or preference in the treatment of a person on the basis of

... sex, sexual orientation, gender identity, marital status, familiar [sic] status." Id. at 671. Breach

of this covenant would permit DHS to suspend the contract. Id.

       In March 2018, DHS became aware that CSS was refusing to provide services to same-sex

couples. James Amato from CSS acknowledged "that CSS would not provide these services on

religious grounds" and that under CSS policy they "(1) would not certify same-sex couples as

prospective foster parents even if [they] were otherwise eligible ... and (2) would not provide a

same-sex couple with a home study as part of [their] application for adoption." Id. DHS

suspended CSS's intake of new referrals. CSS filed suit alleging, among other things, that DHS'

suspension of referrals of new children to CSS' care violated its free speech rights. See id. at 669.

       In denying the motion for preliminary injunctive relief, the district court first found that

the Fair Practices Ordinance that was incorporated into the services contract was, on its face, a

neutral law of general applicability under Smith and, therefore, rational basis review applied to

determine its constitutionality. See id. at 682-83. Initially, the court concluded that the Services

Contract and the Fair Practices Ordinance were neutral with respect to religion because there was

no evidence that either were drafted or enacted with the object "'to infringe upon or restrict

practices because of their religious motivation.'" Id. at 683 (quoting Lighthouse Inst. for

Evangelism, Inc., 510 F.3d at 275) (emphasis in original). The court found that both

demonstrated neutrality in that no reference to religion was made other than that they both

                                                   18
prohibited discrimination on the basis of religion. See id. Further, the court looked to the

legislative history of the Fair Practices Ordinance in finding that it was a neutral law. See id.

        In finding that the Services Contract and Fair Practices Ordinance were generally

applicable, the court noted that they do not "'proscribe particular conduct only or primarily when

religiously motivated;' they proscribe only CSS's ability to turn away qualified Philadelphians on

the basis of particular character traits without regard to secular or religious reasons." Id. (quoting

Lighthouse Inst. for Evangelism, Inc., 510 F.3d at 275) (other citation omitted). "As applied in

this case, the Services Contract and Fair Practices Ordinance were, in fact, implemented in a

general manner. Not only has DHS confirmed that it would not permit any foster agency under

contract, faith-based or not, to turn away potential foster parents for the foster parents'

characteristics under the Services Contract and Fair Practices Ordinance, DHS also closed intake

of new referrals by CSS and Bethany Christian Services for the same reason. This evidence

supports the conclusion that DHS and Philadelphia are not applying the Services Contract or the

Fair Practices Ordinance to target particular religious denominations for any religious reason."

Id. at 684.

        Having concluded that the Services Contract and Fair Practices Ordinance were facially

neutral and generally applicable, and that they were applied in a neutral and generally applicable

manner, the court in Fulton found that they were rationally related to a number of legitimate

government objectives. See id. These objectives included the following: (1) ensuring that when

contractors agree to terms in a government contract, the contractors adhere to those terms; (2)

ensuring that when its contractors voluntarily agree to be bound by local laws, those laws are

enforced; (3) ensuring that when DHS and Philadelphia employ contractors to provide

governmental services, the services are accessible to all Philadelphians who are qualified for the

                                                  19
services; (4) ensuring that the pool of foster parents and resource caregivers is as diverse and

broad as the children in need of foster parents and resource caregivers; (5) ensuring that

individuals who pay taxes to fund government contractors are not denied access to those services;

and (6) avoiding likely Equal Protection Clause and Establishment Clause claims that would

result if it allowed its government contractors to avoid compliance with the all-comers,

nondiscrimination provisions of the Fair Practices Ordinance by discriminating against same-sex

married couples. See id. at 684-85. As such, the court found that the Services Contract and Fair

Practices Ordinance survived rational basis review and denied the application for preliminary

injunctive relief. See id.

       After the district court denied the motion for injunctive relief, CSS appealed. On April 22,

2019, the Third Circuit upheld the district court's decision. See Fulton v. City of Philadelphia,

___ F.3d ___, 2019 WL 1758355 (3d Cir. 2019). In affirming the district court, the Third Circuit

rejected CSS's claims that the application of the anti-discrimination clause is impermissible under

Smith and its progeny. See id. at *7-*9. In those cases, the courts have found ostensibly neutral

government action unconstitutional because it was motivated by ill will toward a specific

religious group or otherwise impermissibly targeted religious conduct. See id. at *7 (citing

Masterpiece Cakeshop, 138 S. Ct. 1719); Church of the Lukumi Babalu Aye, Inc. v. City of

Hialeah, 508 U.S. 520, 113 S. Ct. 2217, 124 L. Ed. 2d 472 (1993)). The Third Circuit found that

these cases "clarify Smith by reaffirming that the government may not conceal an impermissible

attack on religion behind a cloak of neutrality and general application." Id. Therefore, a

challenger under the Free Exercise Clause must show that it was treated differently because of its

religion. See id. "Put another way, it must show that it was treated more harshly than the




                                                 20
government would have treated someone who engaged in the same conduct but held different

religious views." Id.

        Summarizing the issue to be decided and its ultimate conclusion, the Third Circuit held as

follows:

               The question in our case, then, is whether CSS was treated
               differently because of its religious beliefs. Put another way, was
               the City appropriately neutral, or did it treat CSS worse than it
               would have treated another organization that did not work with
               same-sex couples as foster parents but had different religious
               beliefs? Based on the record before us, that question has a clear
               answer: no. The City has acted only to enforce its
               non-discrimination policy in the face of what it considers a clear
               violation.

Id. at *10.

        As the cases above make clear, evolving First Amendment jurisprudence suggests that

courts should consider the historical and social context underlying a challenged government

action to determine whether the action was neutral or motivated by hostility toward religion.

"Factors relevant to the assessment of governmental neutrality include the historical background

of the decision under challenge, the specific series of events leading to the enactment or official

policy in question, and the legislative or administrative history, including contemporaneous

statements made by members of the decisionmaking body." Masterpiece Cakeshop, Ltd. v. Colo.

Civil Rights Comm'n, ___ U.S. ___, 138 S. Ct. 1719, 1731 (2018) (internal quotation marks and

citation omitted); see id. at 1729-31 (citing hostile comments from members of the Colorado Civil

Rights Commission and the commission's inconsistent treatment of religious discrimination and

sexual-orientation discrimination to conclude that the commission's treatment of a cake shop

owner "violated the [s]tate's duty under the First Amendment not to base laws or regulations on

hostility to a religion or religious viewpoint"); Trump v. Hawaii, ___ U.S. ___, 138 S. Ct. 2392,

                                                 21
2417 (2018) (considering extrinsic evidence of anti-Muslim animus when determining the

constitutionality of a presidential proclamation).

       In the present matter, contrary to New Hope's assertions in its motion for preliminary

injunctive relief and response to the motion to dismiss, 18 N.Y.C.R.R. § 421.3(d) is, on its face,

"neutral and generally applicable" and, therefore, subject to rational basis review. In its

complaint, New Hope alleges that the "regulation was adopted for the purpose of targeting faith-

based adoption ministries," that OCFS promulgated the regulation for the purpose of suppressing

faith-based policies such as those of New Hope, which it found objectionable, and that the

regulation is "not neutral or generally applicable as applied." Dkt. No. 1 at ¶¶ 9, 204, 248.

       On its face, 18 N.Y.C.R.R. § 421.3(d) is generally applicable and it is plainly not the

object of the regulation to interfere with New Hope's, or any other agency's, exercise of religion.

The regulation states that "[a]uthorized agencies providing adoption services shall ... prohibit

discrimination and harassment against applicants for adoption services on the basis of race, creed,

color, national origin, age, sex, sexual orientation, gender identity or expression, marital status,

religion, or disability, and, shall take reasonable steps to prevent such discrimination or

harassment by staff and volunteers, promptly investigate incidents of discrimination and

harassment, and take reasonable and appropriate corrective or disciplinary action when such

incidents occur." 18 N.Y.C.R.R. § 421.3(d). The regulation applies to all authorized agencies,

regardless of any religious affiliation.

       Moreover, section 421.3(d) is neutral. In determining the neutrality of a law or regulation,

a court may consider, among other things, "the historical background of the decision under

challenge, the specific series of events leading to the enactment or official policy in question, and

the legislative or administrative history, including contemporaneous statements made by members

                                                  22
of the decisionmaking body." Church of Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520, 540

(1993) (citation omitted). "These objective factors bear on the question of discriminatory object."

Id. (citation omitted).

        Nothing before the Court supports the conclusion that section 421.3(d) was drafted or

enacted with the object "to infringe upon or restrict practices because of their religious

motivation." Id. at 533. The plain language of the regulation demonstrates its neutrality, which

makes no reference to religion, other than to prohibit religious discrimination. Further, as

discussed in more detail above, the actions of OCFS leading up to the promulgation of section

421.3(d) further support a finding of neutrality. After New York codified the right to adopt by

unmarried adult couples and married adult couples regardless of sexual orientation or gender

identity, the communications from OCFS indicate that it could not "contemplate any case where

the issue of sexual orientation would be a legitimate basis, whether in whole or in part, to deny

the application of a person to be an adoptive parent." Moreover, in discussing the purpose of the

regulation, OCFS stated that it was to "[p]rohibit[ ] discrimination on the basis of sexual

orientation, gender identity or expression in essential social services." N.Y.S. Register, Nov. 6,

2013, p.3.

        The rule making documents and subsequent OCFS Information Letters clearly set forth

the intent of section 421.3(d). When read in connection with the explicit intended purpose of the

regulation and the established law relating to adoption, the allegations that New Hope's religious

beliefs are incidentally affected by the regulation are insufficient for the Court to find that New

Hope has pled a plausible First Amendment free exercise claim. Absent from the complaint and

submissions in support of the motion for a preliminary injunction are any allegations of type of

hostility or bias demonstrated in Masterpiece Cakeshop or Lukumi. Rather, the facts before the

                                                  23
Court more closely align with Fulton, where the Third Circuit found that the plaintiff was

unlikely to succeed on its claim because the record demonstrated that the defendant respected the

plaintiff's sincerely held beliefs while enforcing the anti-discrimination provision at issue.

       New Hope further argues that "the Regulation is not neutral or 'generally applicable'

because it exists within a framework that makes numerous exceptions to OCFS's supposed

antidiscrimination policy, permitting and even requiring 'discrimination' in many contexts based

on many factors including secular, religious, and racial, as well as based on the very wide

individualized discretion of the evaluating agency concerning the fitness of the would-be adoptive

parents, all in service of the foundational goal of the best interests of the child." Dkt. No. 36 at 13

(citing Dkt. No. 1 at ¶¶ 172-81, 248-49, 262). Contrary to New Hope's suggestion, these

"exceptions" to the anti-discrimination policy do not render the regulation non-neutral or

generally applicable. New Hope cites to provisions in the regulations that require authorized

agencies to consider things such as the "age of the child and of the adoptive parent(s); ... the

cultural, ethnic, or racial background of the child and the capacity of the adoptive parent to meet

the needs of the child with such background as one of a number of factors used to determine best

interests." 18 N.Y.C.R.R. § 421.18. However, as the Third Circuit found in Fulton, there are

significant differences between New Hope's refusal to recommend or place children with

unmarried couples or same sex couples as adoptive parents and the requirement for authorized

agencies to consider such things as the race of the child and prospective adoptive parents in

determining the best interests of the child. See Fulton, 2019 WL 1758355, at *11. Most

significantly, unlike New Hope's practice, the cited provisions do not permit authorized agencies

to refuse to work with individuals because of their membership in a protected class. Instead, the

cited provisions are clearly intended to find the best fit for each child, "taking the whole of that

                                                  24
child's life and circumstances into account." Id. Further, nothing in the record suggests that

OCFS has knowingly permitted any other authorized agency to discriminate against members of a

protected class.

       New Hope also contends that "the enforcement of the Regulation has been decidedly non-

neutral, 'target[ing] and show[ing] hostility towards ... New Hope because of its religious beliefs

and practices,' ... demanding that New Hope 'compromise' its beliefs as a condition of staying

open, ... and revoking approval of multiple faith-based agencies because of their faith-based

policies concerning the families with whom they place children." Dkt. No. 36 at 13-14 (quoting

Dkt. No. 1 at ¶¶ 236, 192, 202-03). Further, New Hope contends that "OCFS's targeting of and

hostility towards New Hope because of its faith-based policy is further demonstrated by OCFS's

threat to revoke New Hope's license even though this threat is contrary to law – which authorizes

OCFS to order a licensed agency to cease providing services only in the event that it makes

findings of abuse which OCFS has not made – and could not make – with respect to New Hope."

Id. at 14 (citing Dkt. No. 1 at ¶¶ 200, 251).

       This is a common theme present throughout New Hope's submissions. Basically, New

Hope's argument can be broken down as follows: OCFS is targeting New Hope because it

discriminates against same-sex couples and unmarried opposite-gender couples; New Hope is

discriminating against same-sex couples and unmarried opposite-gender couples because of its

religious beliefs; therefore, OCFS is targeting New Hope for its religious beliefs. This syllogism,

however, runs directly counter to the premise of Smith that, while religious belief is always

protected, religiously motivated conduct enjoys no special protections or exemption from neutral,

generally applied legal requirements. The fact that New Hope's conduct springs from sincerely

held and strongly felt religious beliefs does not imply that OCFS's decision to regulate that

                                                 25
conduct springs from antipathy to those beliefs. "If all comment and action on religiously

motivated conduct by those enforcing neutral, generally applicable laws against discrimination is

construed as ill will against the religious belief itself, then Smith is a dead letter, and the nation's

civil rights laws might be as well." Fulton, 2019 WL 1758355, at *12.

        Having concluded that section 421.3(d) is facially neutral and generally applicable, and

that it has been neutrally and generally applied in this case, the Court concludes that OCFS's

enforcement of it is rationally related to a number of legitimate government objectives. These

legitimate government interests include the following: (1) ensuring that when OCFS authorizes

agencies to provide important governmental services, those services are accessible to all New

York State citizens who are otherwise qualified for those services; and (2) in the context of foster

care and adoption, ensuring that the pool of foster parents and resource caregivers is as diverse

and broad as the children in need of foster parents and resource caregivers. See Fulton, 320 F.

Supp. 3d at 684-85.

        In sum, New Hope has failed to plausibly allege a free exercise claim. 18 N.Y.C.R.R. §

421.3(d) has not been "gerrymandered" as in Lukumi, and there is no history of ignoring

widespread secular violations as in Tenafly or the kind of animosity against religion found in

Masterpiece Cakeshop. As such, OCFS's motion to dismiss is granted as to New Hope's free

exercise claim and New Hope's motion for preliminary injunctive relief is denied as moot.

C.      Free Speech

        Although far from clear, in its complaint, New Hope appears to assert violations of its

rights to be free from compelled speech and expressive association. See Dkt. No. 1 at ¶¶ 264-78.

The Court will address each claim in turn.

        1. Compelled Speech

                                                   26
       In support of its First Amendment claim, New Hope contends that 18 N.Y.C.R.R. §

421.3(d) is unconstitutional as applied to it insofar as it forces New Hope to change the content of

its message. See Dkt. No. 36 at 19 (citing W. Va. State Bd. of Educ. v. Barnette, 319 U.S. 624,

634 (1943)). New Hope alleges that its beliefs lead it to "recommend married opposite-sex

couples and truly single individuals as adoptive parents, see Dkt. No. 1 at ¶ 269, and that because

of those same beliefs it cannot endorse "unmarried couples or same-sex couples as adoptive

parents." Id. at ¶ 153. "The Regulation, as OCFS seeks to apply it against New Hope, would

compel New Hope to radically alter the content of its speech, forcing New Hope to say to both the

State and to birthmothers, 'We do believe that adoption by this unmarried or same-sex couple

would be in the best interests of this child,' when in fact New Hope believes it would not be."

Dkt. No. 36 at 20 (quoting Dkt. No. 1 at ¶¶ 153, 269-273).

       The Supreme Court has advised that courts must examine the purpose of a government

program when analyzing whether a government condition to participate in the program is

constitutional under the First Amendment. See Legal Services Corp. v. Velazquez, 531 U.S. 533,

542 (2001). Where the purpose of the program is to facilitate private speech, rather than to

promote a government message, the restriction violates the First Amendment if speech is a

prerequisite of participation in the program. See id. at 542-43.

       In Velazquez, a group of lawyers employed by the New York City Legal Services

Corporation, sought a declaration that Congress's imposition of a funding condition on legal

services under the Legal Services Corporation Act was an unconstitutional restriction of their

freedom of speech. See Velazquez, 531 U.S. at 536. Congress' funding condition prohibited legal

services corporations' use of federal funds to "amend or otherwise challenge existing welfare

law." Id. In ruling that the funding condition of the Legal Services Corporation Act was

                                                 27
unconstitutional, the Supreme Court focused on the purpose of the law. The law was "designed to

facilitate private speech, not promote a governmental message." Id. at 542. Indeed, advice from

legal services corporation attorneys to their clients, the Supreme Court concluded, "cannot be

classified as governmental speech even under a generous understanding of the concept." Id. at

543.

       In the present matter, OCFS's purpose in authorizing agencies to provide adoption and

foster care services is for such agencies to provide adoption and foster care services. The process

of authorizing such agencies here, in contrast to Velazquez, is not intended to create a forum for

private speech or to facilitate private speech. Adoption agencies like New Hope were authorized

to perform governmental functions for OCFS. That New Hope's work as an authorized agency is

governmental in nature is further supported by the fact that OCFS provides regular oversight of

its authorized agencies and, in fact, provides the same services through state operated adoption

agencies. As the court found in Fulton, New Hope's work as an authorized agency is an extension

of OCFS's own work and New Hope's speech, to the extent any is required when performing its

services as an authorized agency, constitutes governmental speech under Velazquez. See Fulton,

320 F. Supp. 3d at 697; see also Teen Ranch v. Udow, 389 F. Supp. 2d 827, 840 (W.D. Mich.

2005), aff'd, 479 F.3d 403 (6th Cir. 2007). Therefore, OCFS is permitted to "take legitimate and

appropriate steps to ensure that its message," that adoption and foster care services are provided

to all New Yorkers consistent with anti-discrimination policy set forth in 18 N.Y.C.R.R. §

421.3(d), was and is "neither garbled nor distorted by" New Hope.

       Further, the Court finds that, even assuming Velazquez does not apply to the present

matter, New Hope's compelled speech claim must still be dismissed because OCFS and the

regulation simply do not compel speech. New Hope argues that "requiring New Hope to work

                                                 28
with, counsel, and recommend unmarried and same-sex couples 'would, at the very least, force

[New Hope] to send a message, both to [other adoptive parents, to birthparents] and to the world,

that [New Hope] accepts' such relationships as appropriate and believes that adoption by such

couples can be in the best interests of the child." Dkt. No. 36 at 24 (quoting Dale, 530 U.S. at

653). Contrary to New Hope's contention, no such message is being compelled. Rather,

application of section 421.3(d) to New Hope simply prohibits discrimination against potential

adoptive parents on the basis of marital status and sexual orientation. In approving an unmarried

or same sex couple for adoption, the only message that would be conveyed is that, applying the

regulatory criteria set forth above, placement with such a couple would be in the child's best

interest.

        Although not entirely clear from the face of the complaint, at oral argument, New Hope's

counsel clarified that the free speech claim that they are attempting to raise is not that the

adoption itself is the expressive activity, but rather the "ministry" that New Hope engages in on

an ongoing basis. See Transcript of Oral Argument dated Feb. 19, 2019 ("Tr.") at 27. However,

as the complaint and other evidence before the Court makes clear, OCFS is not prohibiting New

Hope's ongoing ministry in any way or compelling it to change the message it wishes to convey.

New Hope is not being forced to state that it approves of non-married or same sex couples.

Rather, the only statement being made by approving such couples as adoptive parents is that they

satisfy the criteria set forth by the state, without regard to any views as to the marital status or

sexual orientation of the couple.

        Given the extensive religious ministry and information provided to potential adoptive

parents, there is no doubt that New Hope's general disapproval of cohabiting unmarried couples

and same sex couples will continue to be made clear. Indeed, nothing is preventing New Hope

                                                   29
from continuing to share its religious beliefs throughout the entire process. All that is forbidden

is discrimination against prospective adoptive parents on the basis of their marital status and/or

sexual orientation. See Telescope Media Group v. Lindsey, 271 F. Supp. 3d 1090, 1119 (D. Minn.

2017) ("The simple ability to disclaim support for same-sex marriage sets this case apart from

Hurley, where there was not a practicable way to disclaim support of participants' messages in the

context of a moving parade") (citing Hurley, 515 U.S. at 576-77, 115 S. Ct. 2338).

       Based on the foregoing, the Court grants OCFS's motion to dismiss as to New Hope's

compelled speech claim.

       2. Expressive Association

       Implicit in the First Amendment freedoms of speech, assembly, and petition is the

freedom to gather together to express ideas—the freedom to associate. See Rumsfeld v. Forum

for Academic & Institutional Rights, Inc., 547U.S. 47, 66 (2006) ("F.A.I.R."); Boy Scouts of Am.

v. Dale, 530 U.S. 640, 647-48 (2000); Roberts v. United States Jaycees, 468 U.S. 609, 622

(1984); Healy v. James, 408 U.S. 169 (1972). The freedom to associate assures that the majority

(or a powerful or vocal minority) cannot force its views on groups that choose to express

unpopular ideas. See Dale, 530 U.S. at 647-48. Government action may impermissibly burden

the freedom to associate in a variety of ways; two of them are "impos[ing] penalties or

withold[ing] benefits from individuals because of their membership in a disfavored group" and

"interfer[ing] with the internal organization or affairs of the group." Roberts, 468 U.S. at 623.

       The Supreme Court has held that "[t]here can be no clearer example of an intrusion into

the internal structure or affairs of an association than a regulation that forces the group to accept

members it does not desire." Id. Freedom to associate "plainly presupposes a freedom not to

associate." Dale, 530 U.S. at 648 (quoting Roberts, 468 U.S. at 623, 104 S. Ct. 3244). When the

                                                  30
government forces a group to accept for membership someone the group does not welcome and

the presence of the unwelcome person "affects in a significant way the group's ability to

advocate" its viewpoint, the government has infringed on the group's freedom of expressive

association. Dale, 530 U.S. at 648. However, "the freedom of expressive association, like many

freedoms, is not absolute." Id.; see also Roberts, 468 U.S. at 623. Infringements on expressive

association are subject to strict scrutiny; the right of expressive association "may be overridden

'by regulations adopted to serve compelling state interests, unrelated to the suppression of ideas,

that cannot be achieved through means significantly less restrictive of associational freedoms.'"

Dale, 530 U.S. at 648 (quoting Roberts, 468 U.S. at 623, 104 S. Ct. 3244).

       In Dale, the Boy Scouts revoked the membership of an "adult scout" who was openly gay,

and the scout sued under New Jersey's Law Against Discrimination ("LAD"), which prohibits

discrimination based on sexual orientation in places of public accommodation. See Dale, 530

U.S. at 645. The Boy Scouts argued that the LAD violated its First Amendment right to associate

for expressive purposes. Id. at 643. Applying a three-step analysis, the Supreme Court held that

the First Amendment protected the Boy Scouts' right to control its membership. First, it

determined that the Boy Scouts was an expressive association because its purpose was to "instill

values in young people." Id. at 649-50. Next, the Court evaluated "whether the forced inclusion

of [the expelled scout] would significantly affect the Boy Scouts' ability to advocate public or

private viewpoints." Id. at 650. It determined that the Boy Scouts' official position was that

homosexuality was immoral and that requiring the Boy Scouts to admit the expelled scout would

"interfere with the Boy Scout's choice not to propound a point of view contrary to its beliefs." Id.

at 655-56. Finally, the Court analyzed whether the LAD was narrowly tailored to a compelling

interest. See id. at 656-57. Although the Supreme Court noted that eliminating discrimination

                                                 31
can be a compelling state interest, it concluded that the "state interests embodied in New Jersey's

public accommodations law do not justify such a severe intrusion on the Boy Scout's freedom of

expressive association." Id. at 654.

       Similarly, in Hurley, the Court held that Massachusetts' public accommodations law could

not be constitutionally applied to force a Boston St. Patrick's Day parade organization to accept a

parade unit marching under the banner of an Irish gay and lesbian group. The Court held that

"[w]hen the law is applied to expressive activity in the way it was done here, its apparent object is

simply to require speakers to modify the content of their expression to whatever extent

beneficiaries of the law choose to alter it with a message of their own." Hurley, 515 U.S. at 578.

This, the Court said, "is a decidedly fatal objective." Id. at 579.

       In the present matter, the Court finds that New Hope's reliance on Dale is misplaced. The

slight impairment to New Hope's expressive activity does not approximate the level of harm that

triggered the Supreme Court's concern in Dale. Whereas, according to the Court, requiring

admission of homosexuals to the Boys Scouts would be tantamount to promoting homosexual

conduct, a clear violation of that organization's values, New Hope has not alleged facts

demonstrating a similar harm that providing adoption services to unmarried or same sex couples

would cause to their organization. New Hope is not being required to hire employees that do not

share their same religious values. They are not prohibited in any way from continuing to voice

their religious ideals. Rather, as in Roberts and Bd. of Dirs. of Rotary Int'l., "the enforcement of

[the regulation] would not materially interfere with the ideas that the organization sought to

express." Dale, 530 U.S. at 657.

       In any case, even if the application of the regulation worked a significant impairment on

New Hope's association rights, the state's compelling interest in prohibiting the discrimination at

                                                  32
issue here far exceeds any harm to New Hope's expressive association. As such, the Court grants

OCFS's motion to dismiss as to New Hope's expressive association claim.

D.     Equal Protection2

       1. Selective Enforcement

       "To state a selective enforcement claim, plaintiffs must plead facts that allow the court to

reasonably infer 'that (1) ... compared with others similarly situated, [they were] selectively

treated; and (2) that such selective treatment was based on impermissible considerations such as

race, religion, intent to inhibit or punish the exercise of constitutional rights, or malicious or bad

faith intent to injure a person.'" Joglo Realties, Inc. v. Seggos, 229 F. Supp. 3d 146, 152-53

(E.D.N.Y. 2017) (quoting LeClair v. Saunders, 627 F.2d 606, 609-10 (2d Cir. 1980)). "'[T]he

precise standard for determining whether comparators are similarly situated for' purposes of a

selective enforcement claim is an unsettled question in this circuit." Id. at 153 (quoting Mosdos

Chofetz Chaim, Inc. v. Vill of Wesley Hills, 815 F. Supp. 2d 679, 693 (S.D.N.Y. 2011)).

       Some district courts have held that the standard in selective enforcement cases is the same

as that in "class of one' cases," which, as explained in more detail below, require plaintiffs to

"show an extremely high degree of similarity between themselves and [their comparators]."

Ruston v. Town Bd. for Skaneateles, 610 F.3d 55, 59 (2d Cir. 2010) (quoting Clubside, Inc. v.




       2
         In its complaint, the language used makes clear that New Hope's equal protection claim
was being brought as either a selective enforcement or class-of-one claim. See Dkt. No. 1 at ¶¶
280-87. In its response to OCFS's motion to dismiss, New Hope has conceded that it is not
alleging a class-of-one equal protection claim. See Dkt. No. 36 at 28. New Hope then proceeds
to present a convoluted theory of an equal protection violation that is entirely inapplicable to the
present matter. As OCFS correctly notes, the complaint is properly construed as alleging a
selective enforcement claim. Nevertheless, the Court will also address the claim that New Hope
has presented in its response.
                                                  33
Valentin, 468 F.3d 144, 159 (2d Cir. 2006)); see also Kamholtz v. Yates Cty., No. 08-CV-6210,

2008 WL 5114964, *5 (W.D.N.Y. Dec. 3, 2008).

       "Other courts have applied a slightly more lenient standard, asking whether plaintiffs are

similarly situated to comparators 'in all material respects.'" Joglo Realties, Inc., 229 F. Supp. 3d

at 153 (quotation and other citation omitted). To satisfy this standard, "plaintiffs 'must identify

comparators whom a prudent person would think were roughly equivalent, but plaintiffs need not

show an exact correlation between themselves and the comparators.'" Id. (quotation omitted). In

other words, "'[t]he test is whether a prudent person, looking objectively at the incidents, would

think them roughly equivalent and the protagonists similarly situated.... Exact correlation is

neither likely nor necessary, but the cases must be fair congeners.... [A]pples should be compared

to apples.'" Id. (quoting T.S. Haulers. Inc. v. Town of Riverhead, 190 F. Supp. 2d 455, 463

(E.D.N.Y. 2002)) (other citation omitted).

       In the present matter, even applying the more lenient standard, New Hope has failed to

plausibly allege a selective enforcement claim. Based on the allegations in the complaint, section

421.3(d) applies to all agencies authorized by OCFS to provide adoption services and, therefore,

New Hope has failed to allege a sufficiently similar comparator as required to state an equal

protection claim. See King v. N.Y.S. Div. of Parole, 260 Fed. Appx. 375, 380 (2d Cir. 2008)

(affirming dismissal of claim because the plaintiff "failed to identify a single individual with

whom he can be compared for Equal Protection purposes"). New Hope's allegations of disparate

treatment state that "Section 421.3(d) treats New Hope's speech and exercise of its religious views

differently from persons similarly situated to it because" (1) "faith-based or secular adoption

providers who hold different views on marriage, the family, and human sexuality are permitted to

continue operating" and (2) "parents adopting children are permitted to take into account

                                                  34
protected classes and characteristics but in facilitating the adoption New Hope is not." Dkt. No. 1

at ¶¶ 282-83. Neither of these allegations support a selective enforcement claim.

       To allege a sufficient comparator, a plaintiff must allege, at a minimum, that it is similarly

situated to such a comparator in all material respects. Here, New Hope fails to allege that any

other "faith based or secular adoption provider" violated section 421.3(d) and was nonetheless

permitted to continue operating its adoption program. It has not alleged that other authorized

agencies are being permitted to summarily exclude individuals authorized to adopt from the pool

of prospective adoptive parents. Additionally, it has not alleged that any other authorized

agencies are refusing to apply the relevant statutory and regulatory factors when determining

whether approval of a family's application to adopt would be in a child's best interest. Instead,

New Hope alleges only that the general applicability of section 421.3(d) incidentally touches on

its beliefs. Such allegations are insufficient to support the inference that New Hope is (1)

intentionally being treated differently from other authorized adoption agencies without a rational

basis, see Analytical Diagnostic Labs, Inc. v. Kusel, 626 F.3d 135, 140 (2d Cir. 2010), or (2)

intentionally being treated differently because of a protected consideration, See Joglo Realties,

Inc., 229 F. Supp. 3d at 152-53.

       Based on the foregoing, the Court grants OCFS's motion to dismiss as to New Hope's

selective enforcement claim.

       2. Intentional Discrimination

       "The Equal Protection Clause prohibits the government from subjecting individuals to

'selective treatment ... based on impermissible considerations such as ... religion.'" American

Atheists, Inc. v. Port Auth. of N.Y. and N.J., 936 F. Supp. 2d 321, 338 (S.D.N.Y. 2013) (quoting

Knight v. Conn. Dep't of Pub. Health, 275 F.3d 156, 166 (2d Cir. 2001)) (other citation omitted).

                                                 35
"'To prove an equal protection violation, claimants must prove purposeful' or intentional

'discrimination by a government actor directed at a suspect class, such as' a religious group." Id.

(quoting Congregation Rabbinical Coll. of Tartikov, Inc., 915 F. Supp. 2d 574, 615 (S.D.N.Y.

2013)) (other citations omitted); see also Thomas v. City of New York, 143 F.3d 31, 37 (2d Cir.

1998). This intentional discrimination may be demonstrated in one of three ways: "by pointing to

[1] a law that expressly classifies on the basis of [religion], [2] a facially neutral law or policy that

has been applied in an unlawfully discriminatory manner, or [3] a facially neutral policy that has

an adverse effect and that was motivated by discriminatory animus." Pyke v. Cuomo, 567 F.3d

74, 76 (2d Cir. 2009) (quotation omitted).

        If claimants can demonstrate such intentional discrimination on the basis of religion, the

government action is "subject to strict judicial scrutiny." Id. at 77. Absent evidence of

intentional discrimination, the government action is subject to rational basis review. See Abascal

v. Jarkos, 357 Fed. Appx. 388, 391 (2d Cir. 2009); Lown v. Salvation Army, Inc., 393 F. Supp. 2d

223, 237 (S.D.N.Y. 2005). Rational basis also applies to classifications that do not involve

fundamental rights. See Heller v. Doe by Doe, 509 U.S. 312, 319-20 (1993) ("A classification

must be upheld against [an] equal protection challenge if there is any reasonably conceivable state

of facts that could provide a rational basis for the classification"); Corp. of Presiding Bishop of

Church of Jesus Christ of Latter-day Saints v. Amos, 483 U.S. 327, 339 (1987) (applying rational

basis to "a statute [that] is neutral on its face ... and passes the Lemon test"); Red Earth LLC v.

United States, 657 F.3d 138, 147 (2d Cir. 2011). And, absent allegations of "'adverse treatment of

individuals compared with other similarly situated individuals' based on religion," an Equal

Protection claim fails. Incantalupo v. Lawrence Union Free Sch. Dist., 380 Fed. Appx. 59, 62 (2d

Cir. 2010) (quoting Miner v. Clinton County, 541 F.3d 464, 474 (2d Cir. 2008)).

                                                   36
       In the present matter, the Court first notes that the facts upon which New Hope relies in

support of its equal protection claim are the same as those alleged in support of its First

Amendment claims. As such, New Hope's equal protection claim is subject to dismissal as

duplicative of its First Amendment claims. See Barnes v. Fedele, 760 F. Supp. 2d 296, 302

(W.D.N.Y. 2011) (dismissing the plaintiff's equal protection claim as duplicative of his First

Amendment free-exercise claim) (citations omitted); Conyers v. Abitz, 416 F.3d 580, 586 (7th Cir.

2005) (dismissing equal protection and Eighth Amendment claims based on same circumstances

as a free exercise claim because the free exercise claim "gains nothing by attracting additional

constitutional labels"); Frisenda v. Incorporated Vill. of Malverne, 775 F. Supp. 2d 486, 518

(E.D.N.Y. 2011) ("Similarly, to the extent that plaintiff also may be attempting to assert an equal

protection claim based upon retaliation for First Amendment activity (rather than under a

class-of-one theory), such a claim is completely duplicative of the First Amendment retaliation

claim and, therefore, should not go forward") (citations omitted); Whitehead v. City of New York,

953 F. Supp. 2d 367, 377 (E.D.N.Y. 2012) (same); see also Graham v. Connor, 490 U.S. 386, 395

(1989) (holding that courts should analyze similar claims under the most "explicit source[s] of

constitutional protection"). Indeed, the allegations in New Hope's equal protection claim rely

almost exclusively on the fact that OCFS's conduct and application of section 421.3(d) violate its

various First Amendment rights. See Dkt. No. 1 at ¶ 282 ("Section 421.3(d) treats New Hope's

speech and exercise of its religious views differently from persons similarly situated to it because

faith-based or secular adoption providers who hold different views on marriage, the family, and

human sexuality are permitted to continue operating"); id. at ¶ 283 ("Section 421.3(d) treats New

Hope's speech and exercise of its religious views differently from persons similarly situated to it

because parents adopting children are permitted to take into account protected classes and

                                                  37
characteristics but in facilitating the adoption New Hope is not"); id. at ¶ 284 ("Section 421.3(d)

violates New Hope's fundamental rights, including its free exercise, free speech, and

expressive-associational rights"); id. at ¶ 286 ("Forcing New Hope to recommend and facilitate

placement with same-sex couples or unmarried couples, in violation of its religious beliefs, does

not serve any interest in a narrowly tailored way"); id. at ¶ 287 ("Defendant has alternative, less

restrictive means to achieve any legitimate interests rather than forcing New Hope to abandon its

First Amendment rights"); id. at ¶ 289 ("In addition, there is no rational basis for requiring New

Hope to violate its religious beliefs in order to continue performing adoption services"). Based on

the foregoing, the Court grants OCFS's motion to dismiss as to New Hope's equal protection

claim.

         Even assuming that this aspect of New Hope's equal protection claim was not duplicative

of its First Amendment claims, it is nevertheless still subject to dismissal because New Hope has

failed to allege any facts plausibly suggesting that section 421.3(d) or OCFS expressly classifies

on the basis of religion, that section 421.3(d), which is a facially neutral law, has been applied in

an unlawfully discriminatory manner, or that a facially neutral policy that has an adverse effect

and that was motivated by discriminatory animus. See Pyke, 567 F.3d at 76.

         "Discriminatory purpose implies that the decisionmaker ... selected or reaffirmed a

particular course of action at least in part because of, not merely in spite of, its adverse effects

upon an identifiable group." Hayden v. County of Nassau, 180 F.3d 42, 50 (2d Cir. 1999)

(internal quotation marks and emphasis omitted). Though the desire to discriminate need not be

the sole motivating factor, see Village of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S.

252, 265 (1977), it must be "a significant reason for a public body's actions," Cine SK8, Inc. v.

Town of Henrietta, 507 F.3d 778, 786 (2d Cir. 2007).

                                                   38
       Here, rather than allege a discriminatory purpose because of New Hope's religious beliefs,

the complaint makes clear that OCFS's actions were in spite of them. After reviewing New

Hope's adoption program, OCFS praised many aspect of the program and expressed a desire to

resolve the issues identified in a way in which New Hope is able to continue providing adoption

services. Such facts clearly fail to demonstrate a discriminatory purpose.

       In establishing discriminatory effect, a plaintiff is not "obligated to show a better treated,

similarly situated group of individuals." Pyke v. Cuomo, 258 F.3d 107, 110 (2d Cir. 2001)

(holding that a plaintiff who alleges "that a facially neutral statute or policy with an adverse effect

was motivated by discriminatory animus ... is not obligated to show a better treated, similarly

situated group of individuals of a different race in order to establish a claim of denial of equal

protection"). Indeed, the courts "recognize[ ] that a government that sets out to discriminate

intentionally in its enforcement of some neutral law or policy will rarely if ever fail to achieve its

purpose." Doe v. Vill. of Mamaroneck, 462 F. Supp. 2d 520, 546 (S.D.N.Y. 2006).

       Again, for all the reasons set forth above, nothing in the complaint plausibly alleges that

OCFS was motivated by a discriminatory animus. The complaint make clear that the only

purpose behind OCFS's actions was to prevent unlawful discrimination on the basis of marital

status and sexual orientation. The complaint further alleges that OCFS enforced or was in the

process of enforcing section 421.3(d) against other faith-based providers, including "several

Catholic providers, a Jewish provider, an LDS [(Latter Day Saints)], and a Muslim provider" who

shared New Hope's beliefs "concerning life, marriage, the family, and human sexuality." Dkt.

No. 1 at ¶¶ 202-03. Such consistent enforcement of this neutral regulation against other

authorized agencies engaging in the same discriminatory conduct as alleged here renders New

Hope's allegation of discriminatory animus implausible.

                                                  39
       Since New Hope has failed to allege intentional discrimination, rational basis review

applies. As set forth above, OCFS has several legitimate governmental interests in enforcing

section 421.3(d) and, therefore, New Hope's equal protection claim is subject to dismissal on this

alternative ground.

E.     Unconstitutional Conditions

       "Pursuant to this 'unconstitutional conditions' doctrine, as it has come to be known, the

government may not place a condition on the receipt of a benefit or subsidy that infringes upon

the recipient's constitutionally protected rights, even if the government has no obligation to offer

the benefit in the first instance." Alliance for Open Society Intern., Inc. v. U.S. Agency for Intern.

Dev., 651 F.3d 218, 231 (2d Cir. 2011) (citation omitted); see also Perry v. Sindermann, 408 U.S.

593 (1972). "As the Supreme Court recently reiterated, 'the government may not deny a benefit

to a person on a basis that infringes his constitutionally protected ... freedom of speech even if he

has no entitlement to that benefit."' Id. (quoting Rumsfeld v. Forum for Academic and

Institutional Rights, Inc., 547 U.S. 47, 59, 126 S. Ct. 1297, 164 L. Ed. 2d 156 (2006)).

       New Hope alleges that OCFS "has violated the unconstitutional conditions doctrine by

conditioning New Hope's perpetual authorization to provide adoption services on its willingness

to relinquish its First Amendment rights." Dkt. No. 1 at ¶ 295. The Court views New Hope's

unconstitutional conditions claim as a mere repackaging of its various First Amendment claims

and, therefore, the Court similarly repackages its resolution of those claims. Having already

found that New Hope has failed to plausibly allege any violation of its constitutional rights, the

Court grants OCFS's motion to dismiss as to New Hope's unconstitutional conditions claim. See

Catholic Charities of Maine, Inc. v. City of Portland, 304 F. Supp. 2d 77, 95 (D. Me. 2004).

                                        IV. CONCLUSION

                                                  40
       Undoubtedly, New Hope and all authorized adoption agencies perform essential services

that greatly impact the lives of thousands of children who, without such organizations, would

grow up without a home. As New Hope notes in its complaint, there are over 440,000 children in

foster care in the United States, with over 120,000 of those children waiting to be adopted. See

Dkt. No. 1 at ¶¶ 29-30. In federal fiscal year 2017, New York had 27,268 children served in

foster care, with 19,213 in foster care as of September 30, 2017. See id. at ¶ 31. Of those, over

4,400 New York children were waiting to be adopted. See id. at ¶ 32. Further, during fiscal year

2017, throughout New York, a total of only 1,729 children were adopted. See id. at ¶ 33.

       It is clear from the materials before the Court that OCFS does not contend that New Hope

is not acting in the best interests of the children when placing these children for adoption. In fact,

after OCFS conducted is review on September 6, 2018, Director Sara Simon sent New Hope a

letter in which she praised New Hope's strengths in certain areas, including its "strong emphasis

on assisting the birth parents in making an informed decision for their newborn, providing them

time to make the decision, along with a supportive and detailed adoptive family selection

process." Dkt. No. 1-6 at 3. The issue which led to the present matter is the refusal to provide

adoption services to unmarried same sex couples or same sex couples regardless of marital status.

       The gratitude owed to all those working to better the lives of New York's most vulnerable

children is too great to convey in words. While such gratitude is ultimately ineffable, the Court

still concludes this Memorandum-Decision and Order by recognizing the parties in this case for

their many years of sacrifice and labor.

       Until recent events, the parties have had a fruitful relationship; a relationship that has

benefitted New York's children in immeasurable ways. For this reason, the Court would prefer

that the parties seek out some compromise to their current dispute without further judicial

                                                  41
intervention. As the district court noted in Fulton, "[c]reative problem solving through concerted

and thoughtful discourse without court intervention is often the best method to avoid what may

appear to the parties, or to other persons in the public, to be harsh legal results." Fulton, 320 F.

Supp. 3d at 668.

          Ultimately, OCFS stands on firm ground in requiring authorized agencies to abide by New

York's non-discrimination policies when administering public services. Under Smith, the First

Amendment does not prohibit government regulation of religiously motivated conduct so long as

that regulation is not a veiled attempt to suppress disfavored religious beliefs. And while New

Hope may assert that OCFS's actions were not driven by a sincere commitment to equality, but

rather by antireligious bias, the current record does not show religious persecution or bias.

          After carefully reviewing the entire record in this matter, the parties' submissions and the

applicable law, the Court hereby

          ORDERS that OCFS's motion to dismiss (Dkt. No. 34) is GRANTED; and the Court

further

          ORDERS that New Hope's motion for a preliminary injunction is DENIED; and the

Court further

          ORDERS that the Clerk of the Court shall enter judgment in OCFS's favor and close this

case; and the Court further

          ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: May 16, 2019
       Albany, New York


                                                   42
